DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/6/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Claim Objections
Claims 11 and 15  are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190072454) in the view of Latimer, “Transforming Gaussian Beams into Uniform, Rectangular Intensity Distributions”, PHOTONICS/OPTICS, JANUARY 1, 2012 ).

Regarding Claim 1, Lee teaches a detection light source module (abstract; fig. 1), comprising: 

a light emitting component, adapted to provide a light beam (fig. 1, 2, L1); 

a light shape adjusting component, located on a transmission path of the light beam (fig. 1, 4) and adapted to adjust a light shape of the light beam (fig. 1, L3), 

a single band pass filter, located on the transmission path of the light beam and located between the light emitting component and the light shape adjusting component (fig. 2, 5A or 5 B; ¶[0018], line 1-12, Each of the first and second substrates 5A and 5B may include a glass, polymer or another optional material that allows light (e.g., a visible, infrared, or other radiation) with a particular wavelength or in a wavelength range (used in the optical pattern projection system 1) to pass through).

But Lee does not specifically disclose that wherein a ratio of a full width at half maximum of a distribution curvature of a luminous flux of the strip lighting region in the second direction with respect to the second length is greater than 93%.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Lee by the beam shaper of Latimer for the purpose to transforming Gaussian beams into uniform, rectangular distributions (page 4, line 12-15).

Regarding Claim 3, Lee- Latimer combination teaches that wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the light emergence surface, the light incidence surface protrudes toward the light emitting component, a projection of a first curve formed by connecting the light incidence surface and the side surface on a first reference plane is a first contour line, a normal vector of the first reference plane is parallel to the first direction, and the first contour line 

Regarding Claim 6, Lee- Latimer combination teaches that wherein teaches that the detection light source module according to claim 3, wherein the light emergence surface is a spherical surface and protrudes toward a side away from the light emitting component (fig. 6, Power +E, --in case of the light shape adjusting component comprises Power +E of fig. 6, the light emergence surface of the light shape adjusting component is a spherical surface, as disclosed in Latimer).

Regarding Claim 7, Lee- Latimer combination teaches that the detection light source module according to claim 1, wherein a ratio of a difference between a luminous flux passing through any of the sub-lighting regions and a luminous flux passing through another sub-lighting region of the sub-lighting regions to an averaged luminous flux passing through the sub-lighting regions is not greater than 4%.
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Lee- Latimer combination is same to that recited in the claim 1, then it is expect the property of a ratio of the luminous flux passing through the sub-lighting regions provided by Lee- Latimer combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claims 8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190072454) in the view of Latimer, “Transforming Gaussian Beams into Uniform, Rectangular Intensity Distributions”, PHOTONICS/OPTICS, JANUARY 1, 2012 ), further in the view of Kao et al (US 20140118743).

Regarding Claim 8, Lee teaches a detection device (abstract; fig. 3), comprising: 
a detection light source module (fig. 1), comprising: 



a light shape adjusting component, located on a transmission path of the light beam (fig. 1, 4) and adapted to adjust a light shape of the light beam (fig. 1, L3), wherein the light beam forms a strip lighting region (fig. 1, L3, O; ¶[0024], line 1-17, to maintain the intensity of the diffracted light beams L3 within an appropriate range) through the light shape adjusting component, the strip lighting region comprises a plurality of sub-lighting regions that are of the same size and do not overlap each other (fig. 1, L3, O; ¶[0017], line 1-9, a number of diffracted light beams L3 with the desired optical pattern ( e.g., a dot-array pattern, a striped pattern, etc.) are projected onto the object O positioned at a specified distance from the diffractive optical element 4. The optical pattern of the diffracted light beams L3 may be changed by providing or forming different diffractive grating structures in the diffractive optical element 4); the strip lighting region is of a first length in a first direction and of a second length in a second direction, the second length is greater than the first length (fig. 1, L3, O), and 

a single band pass filter, located on the transmission path of the light beam and located between the light emitting component and the light shape adjusting component (fig. 2, 5A or 5 B; ¶[0018], line 1-12, Each of the first and second substrates 5A and 5B may include a glass, polymer or another optional material that allows light (e.g., a visible, infrared, or other radiation) with a particular wavelength or in a wavelength range (used in the optical pattern projection system 1) to pass through). 



However, Latimer teaches a beam shaper (fig. 3 and fig. 4), wherein the strip lighting region is of a first length in a first direction and of a second length in a second direction, the second length is greater than the first length (fig. 5 and page 4, line 12-15, to transforming Gaussian beams into uniform, rectangular distributions is based on Powell lenses), and a ratio of a full width at half maximum of a distribution curvature of a luminous flux of the strip lighting region in the second direction with respect to the second length is greater than 93% (fig. 4, output distribution, --showing that a ratio of a full width at half maximum of a distribution curvature of a luminous flux of the strip lighting region in the second direction with respect to the second length is about 96%).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Lee by the beam shaper of Latimer for the purpose to transforming Gaussian beams into uniform, rectangular distributions (page 4, line 12-15).

More, Lee- Latimer combination does not specifically disclose that wherein a frame, comprising a plurality of sleeve structures for accommodating a plurality of objects to be detected, wherein a surface, facing the detection light source module, of each of the sleeve structures is provided with an opening, and each of the openings 

However, Kao teaches an optical measuring apparatus (abstract; fig. 1), wherein a frame (fig. 1, P), comprising a plurality of sleeve structures for accommodating a plurality of objects to be detected (fig. 1, MF, BS), wherein a surface, facing the detection light source module, of each of the sleeve structures is provided with an opening (fig. 1, MF), and each of the openings exposes each of the objects to be detected and corresponds to each of the sub-lighting regions, such that at least a portion of the object to be detected accommodated in each of the sleeve structures is located in each of the sub-lighting regions (fig. 1, 100 (1001-1007), MF, 120).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Lee- Latimer combination by the optical measuring apparatus of Kao for the purpose to measure a plurality of different properties of a plurality of samples (¶[0005], line 1-3),

Regarding Claim 10, Lee - Latimer -Kao combination teaches that the detection device according to claim 8, wherein each of the openings is of a first dimension in the first direction, the frame comprises a first end and a second end in the second direction, a second dimension is provided between an edge of one of the openings closest to the first end and an edge of another of the openings closest to the second end, the first 

Regarding Claim 11, Lee- Latimer- Kao combination teaches that wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the light emergence surface, the light incidence surface protrudes toward the light emitting component, a projection of a first curve formed by connecting the light incidence surface and the side surface on a first reference plane is a first contour line, a normal vector of the first reference plane is parallel to the first direction, and the first contour line protrudes toward the light emitting component (fig. 3 and fig. 4, powell lens-- light shape adjusting component; and diode laser, as disclosed in Latimer).

Regarding Claim 14, Lee- Latimer-Kao combination teaches that wherein teaches that the detection light source module according to claim 11, wherein the light emergence surface is a spherical surface and protrudes toward a side away from the light emitting component (fig. 6, Power +E, --in case of the light shape adjusting component comprises Power +E of fig. 6, the light emergence surface of the light shape adjusting component is a spherical surface, as disclosed in Latimer).


(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Lee- Latimer -Kao combination is same to that recited in the claim 1, then it is expect the property of a ratio of the luminous flux passing through the sub-lighting regions provided by Lee- Latimer -Kao combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially .

Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claims 4 and 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest a detection device/light source module of the claimed structural and numerical limitations further comprising wherein the two second curved line segments are parabolic line segments.

Claims 5 and 13 are also allowable due to their dependence on claim 4 and 12 respectively.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872